                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


UNITED STATES OF AMERICA


vs.                                                                  Case No. 8:11-CR-494-T-27TGW

HENRY TRUJILLO PEDROMO

________________________________/

                                                   ORDER

       Before the Court is Defendant’s pro se Motion Seeking Order Directing the Bureau of

Prisons to Recalculate Good Conduct Time Credits Pursuant to First Step Act (Dkt. 236).1 His

motion is DENIED. Previously, this court determined that “[t]he calculation of good conduct time

credit is the province of the United States Bureau of Prisons.” (Dkt. 241); see 18 U.S.C. § 3624(b);

28 C.F.R. § 523.20(a). On reconsideration, that determination was reiterated:
       As previously noted, the calculation of good conduct time credit is the province of
       the United States Bureau of Prisons. 18 U.S.C. § 3624(b). Defendant takes no issue
       with this, but challenges the BOP’s interpretation of the First Step Act. He cites no
       intervening change in the law or authority warranting reconsideration. And to the
       extent he challenges the BOP’s calculation of good time, he must exhaust the BOP’s
       administrative remedies. See Keys v. U.S. Dep't of Justice, 136 F. App’x 313, 314
       (11th Cir. 2005) (district court lacks jurisdiction to consider challenge to calculation
       of good time when administrative remedies not exhausted). (Dkt. 244).

       Section 102(b) of the First Step Act directed the Bureau of Prisons to calculate credit in

accordance with amendments to 18 U.S.C. § 3624. FIRST STEP ACT OF 2018, PL 115-391,




       1
           The Federal Defender was appointed (Dkt. 237) but has not appeared.

                                                        1
December 21, 2018, 132 Stat 5194.2 The Act provided an effective date, however, dependent on

action by the Attorney General;

         (2) EFFECTIVE DATE.—The amendments made by this subsection shall take effect
         beginning on the date that the Attorney General completes and releases the risk and
         needs assessment system under subchapter D of chapter 229 of title 18, United States
         Code, as added by section 101(a) of this Act.

         Even if the effective date of Section 102(b) has occurred, the principles stated above

concerning the calculation of good conduct time preclude judicial relief, unless and until Defendant

has exhausted available remedies in the Bureau of Prisons. Nothing in the First Step Act changes

these principles or authorizes the court to intrude into the Bureau of Prisons’ authority in this regard.

Accordingly, his motion is DENIED.

         DONE AND ORDERED this 14th day of August, 2019.




                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge



Copies to: Counsel of Record, Defendant




         2
            Previously, this court determined that relief under the First Step Act does not impact good conduct time
credit, as Defendant argued. (Dkt. 241). It appears, however, that the First Step Act may indeed have impacted the
calculation of good time credit. That is of no moment, however, as discussed above.

                                                          2
